BOUTALL, Judge
(concurring) :
I am in agreement with the opinion except insofar as it tends to indicate a preliminary default should have been taken. It does not appear to me that a preliminary default is necessary in this type of expropriation proceeding.
The Board of Commissioners sought only a servitude and the record shows that all parties and the Court proceeded to trial on the basis that there was no issue as to title of the land involved, and that after the value of the taking was fixed, the sum would be deposited with the Clerk of Court, with the various claimants then to contend for ownership. These facts, coupled with the failure of proof of title as pointed out in the opinion, are sufficient, in my opinion, to set aside that portion of the judgment decreeing ownership.